NOT PRECEDENTIAL

              UNITED STATES COURT OF APPEALS
                   FOR THE THIRD CIRCUIT
                        ___________

                            No. 13-1088
                            ___________

                          JIMMY MURPHY


                                  v.

MIFFLIN COUNTY REGIONAL POLICE DEPARTMENT; CPL. ROBERT L.
 HAINES, JR.; LT. STEVE KNUDSON; PTLM ETTINGER, Mifflin Regional
Department; CHIEF WILLIAM HERKERT, JR.; UNKNOWN BOOKING AND
        INTAKE OFFICERS; UNKNOWN DISTRICT ATTORNEY;
             UNKNOWN DISTRICT ATTORNEY'S OFFICE

                       JAMES E. MURPHY,
                               Appellant
              ____________________________________

            On Appeal from the United States District Court
                for the Middle District of Pennsylvania
                (D.C. Civil Action No. 1:09-cv-02261)
            Magistrate Judge: Honorable Martin C. Carlson
             ____________________________________

            Submitted Pursuant to Third Circuit LAR 34.1(a)
                          December 16, 2013

       Before: AMBRO, SHWARTZ and SCIRICA, Circuit Judges

                  (Opinion filed: December 16, 2013)
                         _________________

                             OPINION
                         _________________
PER CURIAM

       Pro se appellant Jimmy Murphy appeals from the District Court’s denial of his

motion pursuant to Fed. R. Civ. P. 50(a) & (b), motion for the appointment of counsel,

and the entry of judgment following a jury verdict in favor of the defendants. For the

following reasons, we will affirm.

                                            I.

       On January 10, 2008, Officers Haines and Ettinger of the Mifflin County Regional

Police Department were dispatched to investigate illegal drug activity at the bus terminal

in Lewistown, Pennsylvania. After arriving at the terminal, they observed Murphy and

his companion loitering in an area known for drug activity. Haines asked Murphy where

he and his companion were going, and he replied that they were waiting for friends to

pick them up and take them to Huntingdon, Pennsylvania. Murphy produced

identification but refused to consent to a search of his person and backpack. Haines and

Ettinger handcuffed Murphy and transported him to the police station to wait for the state

canine unit. While there, Murphy consented to a search of his backpack, which revealed

several cans of deodorant, plastic baggies, sandwich bags, and razor blades. However, no

narcotics were located, and Murphy was released.1




1
 In July 2009, Murphy was convicted of various drug charges in an unrelated federal
criminal trial. See United States v. Murphy, M.D. Pa. Crim. No. 1:08-cr-00433. Officer
Haines testified about the January 10, 2008 encounter during this trial.

                                            2
       In 2009, Murphy filed a complaint pursuant to 42 U.S.C. § 1983, alleging that his

Fourth and Fourteenth Amendment rights were violated when the defendants subjected

him to an unlawful search and seizure, illegal arrest, and illegal racial profiling. He also

alleged that the defendants’ actions resulted from a failure to train or properly supervise.

The District Court granted in part the defendants’ motion to dismiss and dismissed

Murphy’s racial profiling claims and his claims for equitable relief. The District Court

also granted summary judgment for the Mifflin County Regional Police Department on

the basis that a police department is not a “person” subject to suit under § 1983.

       Murphy filed a motion for the appointment of counsel prior to trial, which was

denied. The jury trial for his remaining claims began before the Magistrate Judge2 on

January 7, 2013, and lasted until January 8, 2013, when the jury returned a verdict in

favor of the defendants. This appeal followed. The Magistrate Judge subsequently

denied Murphy’s motions for a new trial and to alter or amend the judgment.3

                                             II.

A.     Denial of Motions for Judgment as a Matter of Law

       Murphy first argues that the Magistrate Judge erred in denying his motions for

judgment as a matter of law pursuant to Fed. R. Civ. P. 50(a) and (b). We exercise


2
 Prior to trial, the parties consented to proceed before a United States Magistrate Judge
pursuant to 28 U.S.C. § 636(c)(1).
3
 We have jurisdiction under 28 U.S.C. § 1291. We lack jurisdiction to review the
Magistrate Judge’s orders denying these motions because Murphy did not file a notice of
appeal or an amended notice of appeal from these orders. See Fed. R. App. P.
                                           3
plenary review over the denial of these motions. See Goodman v. Pa. Tpk. Comm’n, 293
F.3d 655, 664 (3d Cir. 2002). When reviewing the denial of a motion for judgment,

notwithstanding the verdict, also known as judgment as a matter of law under Rule 50(b),

see Trabal v. Wells Fargo Armored Serv. Corp., 269 F.3d 243, 249 (3d Cir. 2001), we

must view the evidence in the light most favorable to the verdict winner and draw all

reasonable inferences in its favor. Pitts v. Delaware, 646 F.3d 151, 155 (3d Cir. 2011).

A judgment notwithstanding the verdict may be granted under Rule 50(b) “only if, as a

matter of law, the record is critically deficient of that minimum quantity of evidence” to

sustain the verdict. Acumen LLC v. Advance Surgical Services, Inc., 561 F.3d 199, 211

(3d Cir. 2009); Trabal, 269 F.3d at 249 (quoting Powell v. J.T. Posey Co., 766 F.2d 131,

133-34 (3d Cir. 1985)).

       Murphy first asserts that he was subjected to an unreasonable seizure when the

officers simply approached him at the bus terminal. However, “[l]aw enforcement

officers do not violate the Fourth Amendment’s prohibition of unreasonable seizures

merely by approaching individuals on the street or in other public places.” United States

v. Drayton, 536 U.S. 194, 200 (2002); see also Florida v. Bostick, 501 U.S. 429, 434

(1991) (noting that cases “make it clear that a seizure does not occur simply because a

police officer approaches an individual and asks a few questions”).

       In any event, the Magistrate Judge properly denied Murphy’s motions because he

failed to demonstrate that the officers violated his Fourth Amendment right to be free


4(a)(4)(B)(ii); United States v. McGlory, 202 F.3d 664, 668 (3d Cir. 2000).
                                            4
from unreasonable seizures. To establish such a violation, he needed to demonstrate that

the officers lacked a reasonable basis to suspect that he “ha[d] committed, [was]

committing, or [was] about to commit a crime.” Berkemer v. McCarty, 468 U.S. 420,

439 (1984). Here, testimony at trial established that the Lewistown bus terminal is an

area known for heavy narcotics trafficking. During the stop, the officers learned that

Murphy was waiting to be picked up and taken to Huntingdon to visit two women, one of

whom was his girlfriend. However, Murphy could recall neither the last name of his

alleged girlfriend nor the name of the other woman. Furthermore, the bus on which

Murphy had been traveling would have taken him to Huntingdon. Finally, Officer

Haines testified that the women whom Murphy planned to meet in Huntingdon and the

men who arrived to pick him up were known by the officers to have connections with

narcotics trafficking. When taken together, these facts created reasonable suspicion that

Murphy was involved in narcotics trafficking. See Johnson v. Campbell, 332 F.3d 199,

206 (3d Cir. 2003) (quoting Illinois v. Wardlow, 528 U.S. 119, 124-25 (2000))

(reasonableness determined by “the totality of the circumstances, which can include [the

individual’s] location, a history of crime in the area, [the individual’s] nervous behavior

and evasiveness, and [the officers’] ‘commonsense judgments and inferences about

human behavior’”). Accordingly, the Magistrate Judge did not err in denying Murphy’s

motions, as the evidence at trial did not support a determination that the officers

unreasonably detained him.


                                              5
       Likewise, Murphy’s argument that he was illegally arrested without probable

cause is meritless. Although he was placed in handcuffs for transport to the police

station, the use of handcuffs does not necessarily transform an investigatory seizure into a

formal arrest requiring probable cause. See Baker v. Monroe Twp., 50 F.3d 1186, 1193

(3d Cir. 1995); see also United States v. Del Vizo, 918 F.2d 821, 824 (9th Cir. 1990);

United States v. Hastamorir, 881 F.2d 1551, 1557 (11th Cir. 1989). Furthermore,

relocating Murphy to the police station to continue the investigation did not convert his

detention into an arrest. See Florida v. Royer, 460 U.S. 491, 504-05 (1983) (“[T]here are

undoubtedly reasons of safety and security that would justify moving a suspect from one

location to another during an investigatory detention, such as from an airport concourse

to a more private area.”). Finally, Murphy’s 45-minute wait at the station did not convert

the detention into an arrest, as the officers acted diligently in having the canine unit

brought to the station from Milesburg, Pennsylvania, which was approximately 45

minutes away by car. See United States v. Sharpe, 470 U.S. 675, 686-87 (1985).

Therefore, the Magistrate Judge did not err in declining to find that Murphy had been

illegally arrested.

       To the extent that Murphy argues that the District Court erred in not finding that

Officer Haines unreasonably seized and searched his backpack, his argument fails. A

“temporary seizure of luggage is constitutional so long as the seizure is not overly

intrusive upon the person’s privacy interest in the property, and so long as the property is

not detained for a long period of time.” United States v. Frost, 999 F.2d 737, 740 (3d Cir.
                                              6
1993). As discussed above, the totality of the circumstances led the officers to believe

that Murphy was involved in illegal narcotics trafficking. Accordingly, they had

reasonable suspicion to detain his backpack for approximately 45 minutes and submit it

to a canine sniff test. See id. at 741. Furthermore, Officer Haines did not open the

backpack until obtaining Murphy’s consent, and Murphy has not alleged that his consent

was involuntarily given. Accordingly, the Magistrate Judge did not err in denying

Murphy’s motions given that the search and seizure of his backpack were reasonable.

       In sum, after considering the evidence in the officers’ favor, we conclude that the

jury’s verdict was supported by the record. See Acumed, 561 F.3d at 211. Accordingly,

the Magistrate Judge did not err in denying Murphy’s motions for judgment as a matter

of law under Fed. R. Civ. P. 50(a) & (b).

B.     Weight of the Evidence

       Murphy next alleges that the jury’s verdict in favor of the defendants was against

the weight of the evidence and “must have been the product of improper sympathy for the

police or animus towards [him].” However, it was the jury’s duty, not ours, to “weigh

evidence or determine the credibility of witnesses.” United States v. Beckett, 208 F.3d
140, 151 (3d Cir. 2000); see also Sheridan v. E.I. DuPont de Nemours & Co., 100 F.3d
1061, 1076 (3d Cir. 1996) (citation and internal quotation marks omitted) (“a . . . court

[must] not substitute its judgment of the facts and the credibility of the witnesses for that

of the jury”). In light of the evidence presented at trial, a ruling for Murphy here would


                                              7
be an impermissible substitution of our assessment of the evidence for the jury’s.

Accordingly, we cannot agree that the jury’s verdict is against the weight of the evidence.

C.     Denial of Motion for Appointment of Counsel

       Finally, Murphy argues that the Magistrate Judge abused his discretion in denying

his motion for the appointment of counsel. See Tabron v. Grace, 6 F.3d 147, 158 (3d Cir.

1993). Counsel is not warranted where the pro se litigant has the skills to handle his case.

See id. In denying Murphy’s request for counsel, the Magistrate Judge reasoned that his

claims were not complex and that he appeared capable of pursuing his complaint without

the benefit of appointed counsel. In his brief, Murphy has not referenced any of the

Tabron factors, see 6 F.3d at 155-56; instead, he argues only that the denial of counsel

prevented him from impeaching Officer Haines with his prior testimony from Murphy’s

federal criminal trial and from locating his witness, Reginald Watson. However, we

cannot understand how the lack of counsel prevented Murphy himself from using the

transcript of Officer Haines’ prior testimony, which he possessed well before trial, to

impeach Officer Haines. Likewise, given that Murphy was still unable to identify

Reginald Watson after the defendants provided assistance by locating three possible

individuals with this name, we doubt that an attorney would have met with more success.

From our review of the record, it appears that the Magistrate Judge properly applied the

Tabron factors; accordingly, he did not abuse his discretion in denying Murphy’s motion.

                                            III.

       For the foregoing reasons, we will affirm the judgment of the District Court.
                                             8